Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Appellant contended that it has been deprived of its property without just compensation in violation of the due process clause of the Fourteenth Amendment. The Court of Appeals held that appellant’s constitutional rights had not been violated. [See 15 N Y 2d 688.]